DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20, 22-23, 25, 27, 33 and 40-53 have been canceled.
	Claims 21, 24, 26, 28-32 and 34-39 are rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24, 26, 28-32, 34 and 39 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwandt et al. (US 6,085,916) [hereinafter Schwandt].
	With respect to claim 21, Schwandt discloses a fluid filter cartridge 32, as shown in Fig. 3, having: a filter media having a filtered fluid side 64 and an unfiltered fluid side, as shown in Fig. 3; a first endplate 38, as shown in Fig. 3; a second endplate 36, as shown in Fig. 3; and a grommet 82 (bypass seal), as shown in Fig. 3; wherein the filter media is disposed between the first endplate 38 and the second endplate 36, as shown in Fig. 3, the fluid filter cartridge 32 is configured to be disposed within a filter housing 24, as shown in Fig. 3, the filter housing 24 including a bypass flow outlet, said bypass flow outlet being the center opening of element 38, as shown in Fig. 3, the bypass seal 82 configured to block fluid flow to the bypass flow outlet when the fluid filter cartridge 

	With respect to claim 24, Schwandt discloses a center tube 34 extending between the first endplate 38 and the second endplate 36, as shown in Fig. 3.

	With respect to claim 26, Schwandt discloses wherein the first endplate 38 includes an opening configured to engage a portion 80 (standpipe) of the filter housing 24, as shown in Fig. 3.

	With respect to claim 28, Schwandt discloses a fitting 88 (drain seal) configured to block fluid flow to a drain of the filter housing 24 when the fluid filter cartridge 32 is disposed in the filter housing 24 (see col. 3, lines 13-17).

	With respect to claim 29, Schwandt discloses a fluid filter cartridge 32, as shown in Fig. 3, having: a fluid filter cartridge 32 including: a filter media having a filtered fluid side 64 and an unfiltered fluid side, as shown in Fig. 3; a first endplate 38, as shown in Fig. 3, a second endplate 36, as shown in Fig. 3; and a bypass seal 82, as shown in Fig. 3; and a filter housing including: a housing cover 48, as shown in Fig. 3; a housing base 24, as shown in Fig. 3; a fluid inlet 68, 70, as shown in Fig. 6, a fluid outlet 62, as shown in Fig. 3, and a bypass flow outlet, said bypass flow outlet being the center opening of element 38, as shown in Fig. 3, wherein the filter media is disposed between 

	With respect to claim 30, Schwandt discloses wherein the housing base 24 further comprises a standpipe 34, 80, including a passage 84 (bypass flow path) and a fluid outflow path 46 configured to supply fluid flow to the fluid outlet 62, as shown in Fig. 3.

	With respect to claim 31, Schwandt discloses wherein the standpipe 80 includes tapered walls configured to engage the bypass seal 82, as shown in Fig. 3.

	With respect to claim 32, Schwandt discloses wherein the housing base 24 further comprises a drain outlet, and the fluid filter cartridge further comprises a drain seal 88, as shown in Fig. 3.

	With respect to claim 34, Schwandt discloses wherein the filter housing further comprises a plurality of structures, and the fluid filter cartridge 32 further comprises a 

	With respect to claim 39, Schwandt discloses wherein the housing base 24 is configured to connect to the housing cover 48 by a threaded connection, as shown in Fig. 3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-38 are finally rejected under 35 U.S.C. 103 as being unpatentable over Schwandt (US 6,085,916).
With respect to claim 35, Schwandt does not disclose wherein the fluid outlet is configured to supply filtered fuel to an engine.  However, this limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Schwandt teaches all the claimed structural elements, and therefore, it is inherent 

With respect to claim 36, Schwandt does not disclose wherein the bypass flow outlet is configured to supply a bypass fluid flow to at least one of a fuel tank or a fuel transfer pump.  However, this limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Schwandt teaches all the claimed structural elements, and therefore, it is inherent and/or obvious that it is capable of performing the intended use since one of ordinary skill would recognize to use the filter for a desired application.

	With respect to claim 37, Schwandt does not disclose wherein the fluid filter cartridge is a fuel filter, and wherein the bypass flow outlet is configured such that, in the absence of the fluid filter cartridge an amount of fuel that flows through the fluid outlet is insufficient to start or run an engine.  However, this limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Schwandt teaches all the claimed structural elements, and therefore, it is inherent and/or obvious that it is 

	With respect to claim 38, Schwandt does not disclose wherein the fluid filter cartridge is a fuel filter, and wherein the bypass flow outlet is configured such that, when the bypass seal blocks fuel flow through the bypass flow outlet path, an amount of fuel that flows through the fluid outlet is sufficient to start or run an engine.  However, this limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Schwandt teaches all the claimed structural elements, and therefore, it is inherent and/or obvious that it is capable of performing the intended use since one of ordinary skill would recognize to use the filter for a desired application.


Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 24, 26, 28-32, 34-39, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to applicant’s argument that Eihusen and Gohl lack the new limitations added to claims 21 and 29: Schwandt teaches the new limitations, as stated in the rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778